Exhibit Press Release Dated August 10, 2010 FOR IMMEDIATE RELEASE August 10, 2010 Contact: Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Savings and Loan Association to Sell Main Office Building and Surrounding Real Estate; Establish New, Nearby Branch Office Brooklyn, New York – Flatbush Federal Bancorp, Inc. (the “Company”) (OTC Bulletin Board: FLTB), the holding company of Flatbush Federal Savings and Loan Association (“Flatbush Federal”), announced that the Companyand C and A Capital LLC (the “Purchaser”)entered into a Purchase Agreement, pursuant to which Flatbush Federal will sell its current main branch building and a portion of Flatbush Federal’s adjoining real estate to Purchaser for $9,136,000.00 (the “Transfer”).Under the Agreement, Purchaser will acquire the Flatbush Federal’s current main branch building located at 2146 Nostrand Avenue, Brooklyn, New York (“Property
